UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2308


GWEN HURT,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA BAC HOME LOAN SERVICING, LP; RECONTRUST
COMPANY, NA; ALG TRUSTEE LLC; DEUTSCHE BANK NATIONAL TRUST
COMPANY,

                Defendants - Appellees,

          and

FIRST FRANKLIN MORTGAGE LOAN TRUST,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:12-cv-00184-REP-DJN)


Submitted:   February 19, 2013             Decided:   February 26, 2013


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gwen Hurt, Appellant Pro Se.     Catherine Bobick, Jacob Scott
Woody, MCGUIREWOODS, LLP, Charlottesville, Virginia; Robert
William Loftin, MCGUIREWOODS, LLP, Richmond, Virginia; Dean L.
Robinson, ATLANTIC   LAW   GROUP,       LLC,   Leesburg,   Virginia,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                    2
PER CURIAM:

            Gwen      Hurt       appeals       from      the    district          court’s         order

denying relief on her civil action.                          The district court referred

this     case   to     a    magistrate            judge      pursuant       to     28        U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2012).                              The magistrate judge

recommended that the district court grant the motions to dismiss

Hurt’s     amended         complaint,         deny       Hurt’s       self-styled            “Motion

Demurrer    for      Non    Consent         and    Objections,”         and       deny       as    moot

Hurt’s     motions          seeking          injunctive             relief,        a     temporary

restraining       order,        and    to   strike       the    motions       to       dismiss         her

original complaint.              The magistrate judge also advised Hurt that

failure to file objections to this recommendation in a timely

manner    could      bar    appellate        review       of    a    district          court      order

based on the recommendation.

            The district court adopted the recommendation, granted

the motions to dismiss Hurt’s amended complaint, denied Hurt’s

Motion Demurrer, dismissed the amended complaint, and denied as

moot   Hurt’s      motions        for       injunctive         relief       and    a     temporary

restraining       order.         The    court         also    denied    Hurt’s          motions        to

strike the motions to dismiss her original complaint, denied as

moot   Hurt’s     motion         for    a   restraining         order,        denied         as    moot

Hurt’s     motions         to    amend       and       correct        the     spelling            of    a

defendant’s       name,     and       denied      as    moot    the    motions          to    dismiss

Hurt’s    original         complaint.          The      court       further       denied       Hurt’s

                                                  3
self-styled “Affidavit of Fact and Motion for Disqualification

of Judge” and denied as moot Hurt’s motions for summary judgment

and default judgment.          We affirm.

               A    litigant      who   fails            to     file       specific       written

objections to a magistrate judge’s recommendations waives her

right to appellate review of a district court order adopting the

recommendations.           Wright v. Collins, 766 F.2d 841, 845 (4th Cir.

1985) (noting the “general rule that a party who fails to object

to a magistrate[] [judge’s] report is barred from appealing the

judgment of a district court adopting the magistrate[] [judge’s]

findings”);        see   United    States       v.       Benton,       523    F.3d    424,    428

(4th     Cir.      2008)    (holding    that         a    “general         objection”        to   a

magistrate judge’s finding is insufficient to preserve a claim

for appellate review).             Hurt has waived her right to appellate

review of the district court’s rulings granting the motions to

dismiss   the       amended    complaint,        denying            the    Motion     Demurrer,

dismissing         the   amended    complaint,            and       denying    as     moot    the

motions for injunctive relief and a temporary restraining order

by failing to file specific written objections to the magistrate

judge’s report in a timely manner.

               Next, on appeal, we confine our review to the issues

raised    in       the   Appellant’s    brief.                See    4th     Cir.    R.   34(b).

Because Hurt’s informal brief does not challenge the district

court’s rulings denying her motions to strike the motions to

                                            4
dismiss her original complaint, denying as moot her motion for a

restraining      order,    denying   as   moot    her   motions     to   amend   and

correct the spelling of a defendant’s name, denying as moot the

motions     to   dismiss    her    original    complaint,     and    denying     her

Affidavit of Fact and Motion for Disqualification of Judge, Hurt

has forfeited appellate review of those rulings.

             Finally, with respect to the district court’s denial

as   moot   of   Hurt’s    motions    for     summary   judgment     and    default

judgment, we have reviewed the record and find no reversible

error.      Accordingly, we affirm the district court’s judgment.

We   dispense    with     oral    argument    because   the   facts      and   legal

contentions      are   adequately     presented    in   the   materials        before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          5